      Case: 1:18-cv-06785 Document #: 14 Filed: 11/02/18 Page 1 of 5 PageID #:26



                        ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( 1257+(51 ',675,&7 2) ,//,12,6
                                       ($67(51 ',9,6,21


                                                     
                                                               0'/ 1R 
,1 5( /2&$/ 79 $'9(57,6,1*                                    1R  & 
$17,75867 /,7,*$7,21                                 
                                                               -XGJH 9LUJLQLD 0 .HQGDOO
                                                     


                                    ,1,7,$/ 67$786 25'(5


        7KH -XGLFLDO 3DQHO RQ 0XOWLGLVWULFW /LWLJDWLRQ ³0'/´ WUDQVIHUUHG WKLV FDVH WR WKH &RXUW

E\ 7UDQVIHU 2UGHU ILOHG RQ 2FWREHU         7KH SDUWLHV VKDOO DSSHDU IRU DQ LQLWLDO FRQIHUHQFH

EHIRUH -XGJH .HQGDOO RQ     1RYHPEHU   DW  DP          LQ &RXUWURRP   6RXWK

'HDUERUQ 6WUHHW &KLFDJR ,OOLQRLV   7KH FRQIHUHQFH ZLOO EH KHOG WR DGGUHVV WKH RUJDQL]DWLRQ DQG

PDQDJHPHQW RI WKLV 0'/ DFWLRQ 7KH &RXUW H[SHFWV DOO FRXQVHO WR DSSHDU DW WKLV KHDULQJ DQG WKRVH

WKHUHDIWHU DV ZHOO   6KRXOG DQ\ FRXQVHO QHHG WR DSSHDU E\ WHOHSKRQH DW WKH LQLWLDO FRQIHUHQFH RU

IXWXUH KHDULQJV WKH\ PXVW LQIRUP WKH &RXUWURRP 'HSXW\ WKUHH EXVLQHVV GD\V LQ DGYDQFH          )RU WKH

LQLWLDO FRQIHUHQFH WKHQ WKDW GHDGOLQH LV   1RYHPEHU  

,      &RQVROLGDWLRQ

        7KH &RXUW KHUHE\ FRQVROLGDWHV IRU SUHWULDO SXUSRVHV DOO ,Q 5H /RFDO 79 $GYHUWLVLQJ

$QWLWUXVW /LWLJDWLRQ DFWLRQV WUDQVIHUUHG WR WKLV &RXUW E\ WKH 0'/      $Q\ ³WDJDORQJ´ DFWLRQV ODWHU

WUDQVIHUUHG WR WKLV &RXUW RU GLUHFWO\ ILOHG LQ WKH 1RUWKHUQ 'LVWULFW RI ,OOLQRLV ZLOO DXWRPDWLFDOO\ EH

FRQVROLGDWHG ZLWK WKLV DFWLRQ ZLWKRXW WKH QHFHVVLW\ RI IXWXUH PRWLRQV RU RUGHUV 7KLV FRQVROLGDWLRQ

KRZHYHU GRHV QRW FRQVWLWXWH D GHWHUPLQDWLRQ WKDW WKH DFWLRQV VKRXOG EH FRQVROLGDWHG IRU WULDO




,,     )LOLQJV

        7KH &OHUN LV PDLQWDLQLQJ D PDVWHU FDVH ILOH XQGHU WKH KHDGLQJ ³,Q UH /RFDO 79 $GYHUWLVLQJ

$QWLWUXVW /LWLJDWLRQ´ &DVH 1XPEHU  &  0'/ 1R            $OO RUGHUV SOHDGLQJV PRWLRQV

DQG RWKHU GRFXPHQWV VHUYHG RU ILOHG LQ  &  VKDOO EHDU WKH IROORZLQJ FDSWLRQ



        ,1 5( /2&$/ 79 $'9(57,6,1*                                    0'/ 1R 

        $17,75867 /,7,*$7,21                                           1R  & 



:KHQ D SDUW\ LQWHQGV IRU D ILOLQJ WR DSSO\ WR DOO RI WKH FRQVROLGDWHG DFWLRQV WKH SDUW\ VKRXOG

LQGLFDWH WKDW E\ XVLQJ WKH ZRUGV ³7KLV 'RFXPHQW 5HODWHV WR $OO &DVHV´ LQ RU MXVW DIWHU WKH FDVH

FDSWLRQ :KHQ D SDUW\ LQWHQGV D ILOLQJ WR DSSO\ RQO\ WR VRPH RI WKH FRQVROLGDWHG DFWLRQV WKH SDUW\

PDNLQJ WKH ILOLQJ VKRXOG ILOH LW ERWK XQGHU &DVH 1XPEHU  &  DQG XQGHU WKH LQGLYLGXDO FDVH

QXPEHU DVVLJQHG WR WKH SDUWLFXODU FDVH       7KH SDUW\ PDNLQJ VXFK D ILOLQJ VKRXOG LQGLFDWH WKDW E\

XVLQJ WKH ZRUGV ³7KLV 'RFXPHQW 5HODWHV WR >ILOO LQ FDVH QXPEHU@´ LQ RU MXVW DIWHU WKH FDSWLRQ
       Case: 1:18-cv-06785 Document #: 14 Filed: 11/02/18 Page 2 of 5 PageID #:27



,,,       6HUYLFH /LVW

           7KLV RUGHU LV EHLQJ VHUYHG XSRQ WKH FRXQVHO ZKRVH DSSHDUDQFHV DUH OLVWHG RQ WKH GRFNHW RI

&DVH 1R  &         &RXQVHO ZKR UHFHLYH WKLV RUGHU DUH GLUHFWHG WR IRUZDUG D FRS\ RI WKH RUGHU

WR DQ\ RWKHU DWWRUQH\V ZKR ILOHG DSSHDUDQFHV LQ FDVHV WKDW KDYH EHHQ WUDQVIHUUHG WR WKLV &RXUW DQG

ZKR DUH QRW OLVWHG RQ WKH VHUYLFH OLVW RQ  &          &RXQVHO ZKR UHSUHVHQW D SDUW\ LQ D FDVH

WUDQVIHUUHG XQGHU WKH 0'/ ZKR GR QRW FXUUHQWO\ DSSHDU RI UHFRUG LQ &DVH 1XPEHU  & 

VKRXOG ILOH WKHLU QRWLFHV RI DSSHDUDQFH LQ WKH FDVH


           $OO FRXQVHO DUH UHTXLUHG WR SURPSWO\ UHJLVWHU IRU DQG SDUWLFLSDWH LQ WKH 1RUWKHUQ 'LVWULFW RI

,OOLQRLV¶V &0(&)         ILOLQJ V\VWHP   7KDW V\VWHP   JLYHV HDFK FRXQVHO   LPPHGLDWH DFFHVV WR DOO

HOHFWURQLFDOO\ ILOHG GRFXPHQWV DQG REYLDWHV WKH QHHG WR PDNH SHUVRQDO VHUYLFH RQ WKH LQGLYLGXDO

SDUWLHV    8QOHVV RWKHUZLVH RUGHUHG DOO GRFXPHQWV VKDOO EH ILOHG HOHFWURQLFDOO\ YLD WKH &RXUW¶V

&0(&) V\VWHP DQG PXVW EH ILOHG LQ DFFRUGDQFH ZLWK WKH 1RUWKHUQ 'LVWULFW RI ,OOLQRLV¶ /RFDO 5XOHV

DQG WKLV &RXUW¶V ,QGLYLGXDO 6WDQGLQJ 2UGHUV


,9        /HDG DQG /LDLVRQ &RXQVHO

           7KH &RXUW ZLOO DSSRLQW OHDG FRXQVHO IURP DPRQJ FRXQVHO ZKR KDYH ILOHG DQ DFWLRQ LQ WKLV

OLWLJDWLRQ    7KH GXWLHV RI OHDG FRXQVHO DUH VHW IRUWK LQ WKH 0DQXDO IRU &RPSOH[ /LWLJDWLRQ )RXUWK

  &RXQVHO IRU HDFK SODLQWLII VKRXOG LPPHGLDWHO\ FRQIHU WR GLVFXVV D SURSRVHG RUJDQL]DWLRQDO

VWUXFWXUH DQG WKH VHOHFWLRQ RI D SODLQWLIIV¶ VWHHULQJ FRPPLWWHH DQG OHDG OLDLVRQ DQGRU FRRUGLQDWLQJ

FRXQVHO      ,I DQ DJUHHPHQW FDQ EH UHDFKHG FRXQVHO PXVW LQFOXGH D UHFRPPHQGHG RUJDQL]DWLRQDO

VWUXFWXUH DQG D OLVW RI DOO GHVLJQDWHG FRXQVHO LQ WKHLU MRLQW RUJDQL]DWLRQ DQG PDQDJHPHQW SODQ     6HH
LQIUD 6HFWLRQ 9,,
           $OWHUQDWLYHO\ LI DQ DJUHHPHQW FDQQRW EH UHDFKHG WKHQ LQGLYLGXDO DQG VHSDUDWH DSSOLFDWLRQV

IRU DSSRLQWPHQW RI OHDG FRXQVHO PXVW EH VXEPLWWHG E\       1RYHPEHU       7KH SDUWLHV VKRXOG EH

SUHSDUHG WR GLVFXVV WKHLU DSSOLFDWLRQV DQG WKH FRXQVHO VWUXFWXUH DW WKH VWDWXV KHDULQJ


9         2UGHUV (QWHUHG E\ 7UDQVIHURU &RXUWV

           7KH &RXUW KHUHE\     YDFDWHV DOO RUGHUV HQWHUHG E\ WUDQVIHURU FRXUWV LPSRVLQJ GDWHV IRU

SOHDGLQJ RU GLVFRYHU\


9,        9DFDWH 0DQGDWRU\ ,QLWLDO 3LORW 3URMHFW 'HVLJQDWLRQV

           6RPH FDVHV ZHUH SUHYLRXVO\ GHVLJQHG IRU LQFOXVLRQ LQ WKH 0DQGDWRU\ ,QLWLDO 'LVFRYHU\ 3LORW

³0,'3´ LQ WKH 1RUWKHUQ 'LVWULFW RI ,OOLQRLV 7KH &RXUW YDFDWHV WKHVH RUGHUV 7KH &OHUN RI &RXUW

LV GLUHFWHG WR GHGHVLJQDWH DOO PHPEHU FDVHV IURP LQFOXVLRQ LQ WKH 0,'3 DQG LV GLUHFWHG QRW WR

GHVLJQDWH DQ\ FDVHV WUDQVIHUUHG WR RU PDGH SDUW RI WKH 0'/ LQ WKH IXWXUH IRU LQFOXVLRQ LQ WKH 0,'3


9,,       3ODQQLQJ &RQIHUHQFH DQG ,QLWLDO 6WDWXV 5HSRUW

           &RXQVHO VKRXOG IDPLOLDUL]H WKHPVHOYHV ZLWK WKH 0DQXDO IRU &RPSOH[ /LWLJDWLRQ )RXUWK

WKH /RFDO 5XOHV IRU WKH 1RUWKHUQ 'LVWULFW RI ,OOLQRLV DQG WKH &RXUW¶V 6WDQGLQJ 2UGHUV        &RXQVHO




                                                    
     Case: 1:18-cv-06785 Document #: 14 Filed: 11/02/18 Page 3 of 5 PageID #:28



VKRXOG EH SUHSDUHG WR VXJJHVW SURFHGXUHV WKDW ZLOO IDFLOLWDWH WKH H[SHGLWLRXV HFRQRPLFDO DQG MXVW

UHVROXWLRQ RI WKLV OLWLJDWLRQ    7KH &RXUW VWULFWO\ DSSOLHV /RFDO 5XOH 


        7KH SDUWLHV DUH GLUHFWHG WR PHHW SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH I DQG

FRQGXFW   D   SODQQLQJ   FRQIHUHQFH    SULRU   WR WKH    LQLWLDO   VWDWXV   FRQIHUHQFH     'XULQJ     WKH   SODQQLQJ

FRQIHUHQFH WKH SDUWLHV PXVW DGGUHVV WKH LVVXHV VHW IRUWK EHORZ DQG SUHSDUH D                  MRLQW   RUJDQL]DWLRQ

DQG PDQDJHPHQW SODQ IRU WKLV FDVH ,I WKH SDUWLHV DUH XQDEOH WR DJUHH RQ WKH SODQ WKH\ VKRXOG VWDWH

WKHLU UHVSHFWLYH SRVLWLRQV 7KH MRLQW RUJDQL]DWLRQ DQG PDQDJHPHQW SODQ PXVW EH ILOHG RQ RU EHIRUH

1RYHPEHU          FRQWDLQLQJ WKH IROORZLQJ LQIRUPDWLRQ


        $       7KH 1DWXUH RI WKH &ODLPV

        7KH SDUWLHV VKRXOG JHQHUDOO\ GHVFULEH WKH QDWXUH RI WKH FODLPV DVVHUWHG LQ WKH FRPSODLQW DQG

DQ\ FRXQWHUFODLPV       7KLV GHVFULSWLRQ ZLOO QRW ZDLYH DQ\ FODLPV RU GHIHQVHV LQ WKLV SURFHHGLQJ

3ODLQWLIIV VKRXOG DOVR JHQHUDOO\ GHVFULEH WKH UHOLHI WKH\ DUH VHHNLQJ


        %       3HQGLQJ 0RWLRQV ,QFOXGLQJ 0DWWHUV EHIRUH WKH 0'/ 3DQHO

                        ,GHQWLI\ $OO 3HQGLQJ 0RWLRQV
        7KH UHSRUW VKRXOG LGHQWLI\ DOO SHQGLQJ PRWLRQV DQG WKH VWDWXV RI WKH EULHILQJ RQ VXFK

PRWLRQV LQFOXGLQJ DQ\ PRWLRQV WR UHPDQG           $Q\ PRWLRQV WKDW WKH &RXUW PXVW UHVROYH VKRXOG EH

UHILOHG LQ DFFRUGDQFH ZLWK WKH SURFHGXUHV DERYH              &RXQVHO VKRXOG SURYLGH WKH &RXUW ZLOO FRXUWHV\

FRSLHV RI WKH PRWLRQV DQG EULHIV


                        0RWLRQV 3HQGLQJ %HIRUH WKH 0'/
        7KH UHSRUW VKRXOG LGHQWLI\ DQ\ PRWLRQV SHQGLQJ EHIRUH WKH 0'/


        &       &RQVROLGDWHG &RPSODLQW

        7KH    SDUWLHV   VKRXOG    DGGUHVV     ZKHWKHU    D    VLQJOH   FRQVROLGDWHG      FRPSODLQW    RU    PXOWLSOH

FRQVROLGDWHG FRPSODLQWV FDQ RU VKRXOG EH ILOHG LQ WKLV DFWLRQ


        '       'LVFRYHU\ 3ODQ ,QFOXGLQJ $QWLFLSDWHG (OHFWURQLF 'LVFRYHU\

                        $QVZHUV
        7KH SDUWLHV VKRXOG LQIRUP WKH &RXUW LI DQ\ DQVZHUV KDYH EHHQ ILOHG LQ WKH FDVHV ,I QRW WKH

SDUWLHV SURSRVH D GHDGOLQH WR ILOH VXFK DQVZHUV


                        'LVFRYHU\
        7KH SDUWLHV VKRXOG VXPPDUL]H ZKDW GLVFRYHU\ LI DQ\ KDV WDNHQ SODFH SULRU WR WKH WUDQVIHU

RI WKH FDVHV WR WKH &RXUW     7KH SDUWLHV VKRXOG GLVFXVV D SURSRVHG RUGHU GLUHFWLQJ WKH SUHVHUYDWLRQ

RI HYLGHQFH WR WKH H[WHQW RQH LV QHFHVVDU\       ,Q DGGLWLRQ WKH SDUWLHV VKRXOG VXEPLW D SURSRVDO IRU D

GLVFRYHU\ SODQ LQFOXGLQJ WKH IROORZLQJ LQIRUPDWLRQ


                          L       $ GDWH IRU 5XOH D GLVFORVXUHV



                                                         
        Case: 1:18-cv-06785 Document #: 14 Filed: 11/02/18 Page 4 of 5 PageID #:29



                           LL     $ GDWH WR LVVXH ZULWWHQ GLVFRYHU\


                           LLL    $ IDFW GLVFRYHU\ FRPSOHWLRQ GDWH


                           LY     $Q H[SHUW GLVFRYHU\ FRPSOHWLRQ GDWH LQFOXGLQJ GDWHV IRU WKH

                                   GHOLYHU\ RI H[SHUW UHSRUWV LI H[SHUW GLVFRYHU\ LV DQWLFLSDWHG DQG


                           Y      $ GDWH IRU WKH ILOLQJ RI GLVSRVLWLYH PRWLRQV


                         (OHFWURQLF 'LVFRYHU\
         3ULRU WR WKH LQLWLDO VWDWXV FRQIHUHQFH ZLWK WKH &RXUW FRXQVHO VKDOO PHHW DQG GLVFXVV ZKHWKHU

WKH\ DQWLFLSDWH DQ\ HOHFWURQLF GLVFRYHU\ WKH YROXPH RI VXFK GLVFRYHU\ DQG WKH DSSOLFDWLRQ RI WKH

)HGHUDO 5XOHV RI &LYLO 3URFHGXUH SHUWDLQLQJ WR HOHFWURQLF GLVFRYHU\                &RXQVHO PXVW GLVFXVV WKH

VFRSH RI GLVFRYHUDEOH (6, WR EH SUHVHUYHG E\ WKH SDUWLHV WKH IRUPDWV IRU SUHVHUYDWLRQ DQG

SURGXFWLRQ RI (6, DQG D SURWRFRO IRU (6,        7KH &RXUW GLUHFWV WKH SDUWLHV WR WKH 6HYHQWK &LUFXLW¶V

(OHFWURQLF 'LVFRYHU\ 3URJUDP


                         &RQILGHQWLDOLW\ 2UGHU
         7KH SDUWLHV VKRXOG GLVFXVV WKH QHHG IRU D FRQILGHQWLDOLW\ RUGHU LQ WKH FDVH DQG SUHSDUH DQ

DJUHHG RUGHU    7KH &RXUW GLUHFWV WKH SDUWLHV WR /RFDO 5XOH )RUP             7KH DJUHHG FRQILGHQWLDOLW\

RUGHU PXVW EH ILOHG E\      'HFHPEHU  

                         6WDWXV RI 6HWWOHPHQW 'LVFXVVLRQV
         7KH SDUWLHV VKRXOG LQIRUP WKH &RXUW LQ WKH MRLQW VWDWXV UHSRUW ZKHWKHU DQ\ VHWWOHPHQW

GLVFXVVLRQV KDYH RFFXUUHG WKH VWDWXV RI DQ\ VHWWOHPHQW GLVFXVVLRQV DQG ZKHWKHU WKH SDUWLHV UHTXHVW

D VHWWOHPHQW FRQIHUHQFH DW WKLV WLPH


                         7DJ DORQJ FDVHV
         7KH MRLQW VWDWXV UHSRUW VKRXOG LGHQWLI\ RWKHU ³WDJDORQJ´ FDVHV WKDW WKH\ DQWLFLSDWH ZLOO EH

MRLQLQJ WKLV DFWLRQ


                         0DQDJHPHQW ,VVXHV
         &RXQVHO VKRXOG EH SUHSDUHG WR SUHVHQW DQ\ RWKHU PDQDJHPHQW LVVXHV IRU WKH &RXUW WR

DGGUHVV


9,,,    +HDULQJ 6FKHGXOH

         5HJXODUO\VFKHGXOHG VWDWXV KHDULQJV ZLOO EH XVHIXO WR WKH &RXUW DQG WKH SDUWLHV 7KHUHIRUH

WKH &RXUW ZLOO KROG WKRVH KHDULQJV DSSUR[LPDWHO\ HYHU\ VL[ ZHHNV $Q\ SDUW\ ZLOO EH IUHH WR SUHVHQW

PRWLRQV    DW   WKH    UHJXODUO\VFKHGXOHG   KHDULQJV       $GGLWLRQDOO\   WKH   SDUWLHV   VKRXOG   DGYLVH   WKH

&RXUWURRP 'HSXW\ LQ DGYDQFH VKRXOG WKH\ DJUHH WKDW DQ\ VFKHGXOHG KHDULQJ LV XQQHFHVVDU\ RU

VKRXOG EH DGYDQFHG RU SRVWSRQHG        6KRXOG FLUFXPVWDQFHV UHTXLUH DQ HDUOLHU UXOLQJ WKH &RXUW ZLO O

KHDU PRWLRQV GXULQJ LWV UHJXODUO\VFKHGXOHG PRUQLQJ FDOO            %HFDXVH WUDYHO LV QHFHVVDU\ WKH &RXUW

H[SHFWV SDUWLHV WR SURYLGH ILYH EXVLQHVV GD\V¶ QRWLFH LQ DGYDQFH RI SUHVHQWDWLRQ RI DQ\ PRWLRQ


                                                         
      Case: 1:18-cv-06785 Document #: 14 Filed: 11/02/18 Page 5 of 5 PageID #:30



ZKHWKHU DW WKH UHJXODUO\VFKHGXOHG VWDWXV KHDULQJ RU RQ DQ\ RWKHU GDWH    $OO KHDULQJ DUH VHW IRU

 DP RQ WKH IROORZLQJ GDWHV



       -DQXDU\  
       )HEUXDU\  
       $SULO  
       0D\  
       -XQH  
       $XJXVW  


,;    &RPSHQVDWLRQ DQG 7LPH([SHQVH 5HFRUGV

       $Q\ FRXQVHO ZKR DQWLFLSDWHV VHHNLQJ DQ DWWRUQH\ IHH DZDUG RU H[SHQVH UHLPEXUVHPHQW VKDOO

FRPSO\ ZLWK WKH 0DQXDO IRU &RPSOH[ /LWLJDWLRQ )RXUWK   UHJDUGLQJ WKH PDLQWHQDQFH DQG

ILOLQJ RI FRQWHPSRUDQHRXV UHFRUGV UHIOHFWLQJ WKH VHUYLFHV SHUIRUPHG DQG WKH H[SHQVHV LQFXUUHG




                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                            9LUJLQLD 0   .HQGDOO

                                            8QLWHG 6WDWHV 'LVWULFW -XGJH

'DWH 1RYHPEHU  




                                               
